DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 07/01/2022, addressing claims 1-18 rejection from the non-final office action (04/01/2022) by amending claims 1 and 10 and cancelling claims 2 and 11 is entered and will be addressed below.

Election/Restrictions
Claims 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. 

Claim Interpretations
The “A shutter mechanism for a deposition source” of claim 1, does not positively include the deposition source, and the deposition source is an intended use of the shutter mechanism. This is unlike claim 10 which positive recites deposition sources.
Consequently, the “an open position and a closed position“ of claim 1 and 10 could be relative to any component. 
Subsequently, “when in the closed position, the shutter encloses at least one end of the deposition source” of claim 5, the deposition source is still considered as not part of the claimed shutter mechanism.
Subsequently, “a source material” of claim 8 which is NOT linked to “a deposition source” in the preamble, could be any material/component.

The “the shutter is located at an angle in the range of 40° to 90° relative to a positive y-axis that extends through the actuator”, it is considered either the longitudinal direction of the shutter intercept the positive y-axis in this range, or a portion of the shutter located within this range reads into the claim. Note also the open position may be in transition or in the final state. An apparatus that is capable of transition through such angle range is considered read into the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (US 6719851, hereafter ‘851).
‘851 teaches all limitations of:
	Claim 1: chemical vapor deposition (CVD) processing (col. 1, line 12), FIG. 1 is an over view of process chamber lid open mechanism showing lifting linear actuator 101, linear guide roller 102, gas spring 103, spur gear reduction 104, gear 105 with a cover (at removed condition), rotation actuator 106, motor controller 107 and a moveable lid 108 (col. 2, lines 29-33, the claimed “A shutter mechanism for a deposition source, comprising: an actuator; a shutter operatively connected to the actuator; and a linkage arrangement that operatively connects the shutter to the actuator, wherein the linkage arrangement is configured to move the shutter in a compound motion relative to the actuator between an open position and a closed position, wherein the compound motion comprises a linear movement of the shutter along a first axis and a rotational movement of the shutter about a second axis that extends perpendicular to the first axis, wherein the rotational movement moves the shutter between the open position and an intermediate position, and wherein the linear movement moves the shutter between the intermediate position and the closed position“, Fig. 1 shows the rotating axis is horizontal and the linear movement axis is vertical. Note also chamber is a BRI of deposition source, and open and close positions does not refer to what component is being open and closed, see claim interpretations above).
	Claim 3: motor connected to the lifting linear actuator 101 is a mechanical device (the claimed “wherein the actuator is a mechanical actuator”).  
	Claims 4 and 7: FIGS. 2A-2C show process chamber lid open mechanism operation steps, wherein the lid is first lifted up (FIG. 2A), rotated 180 degrees (FIG. 2B) and then lowered 600 mm (FIG. 2C) (col. 2, lines 34-37, therefore, the lid is 90° from the vertical y-axis, the claimed “wherein, when in the open position, the shutter is located at an angle in the range of 40° to 90° relative to a positive y-axis that extends through the actuator” of claim 4 and “wherein the compound motion comprises only two types of movement for the shutter” of claim 7).  
	Claim 5: whereas the process chamber is in a close condition when the lid is moved down by the linear lifting actuators to a lower limit (col. 3, lines 43-45, the claimed “wherein, when in the closed position, the shutter encloses at least one end of the deposition source”). 
    PNG
    media_image1.png
    13
    319
    media_image1.png
    Greyscale
  
	Claim 6: Fig. 1 shows gear 105 includes a pin inserting into spur gear reduction 104 (the claimed “wherein the linkage arrangement comprises at least one pin-in-slot joint that guides the shutter through the compound motion”).  
Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 20040040131, hereafter ‘131).
‘131 teaches all limitations of:
Claim 1: As shown in FIGS. 1 through 3, the substrate processing apparatus 1-1 comprises a substrate holding device (substrate holding means) 10 for holding a substrate W, a container 40, a first treatment liquid supply device (first treatment liquid supply means) 60 provided in the container 40, a covering member 80 covering an opening portion 41 of the container 40, a second treatment liquid supply device (second treatment liquid supply means) 100 mounted on an upper surface of the covering member 80, and a second container 120 surrounding the container 40 and holding a second treatment liquid ejected from the second treatment liquid supply device 100. These components are arranged on a plate-like mounting base 140 ([0059], 2nd sentence, the claimed “A shutter mechanism for a deposition source, comprising”):
when the cylinder mechanism 87 is actuated from a state shown in FIG. 1 to extend the rod 89, the lever 85 is rotated about the shaft portion 93 to rotate the covering member 80 as a whole about the shaft portion 93. Since FIG. 1 shows that the container 40 is held in abutment with the lower surface of the covering member 80, the covering member 80 cannot be rotated ([0067], last sentence, this describes the closed position, the cylinder mechanism 87 is part of the claimed “an actuator; a shutter operatively connected to the actuator”; the rod 89, lever 85, shaft portion 93 is the claimed “and a linkage arrangement that operatively connects the shutter to the actuator”), On the other hand, in the course of, before, or after exchanging substrates W as described above, the container 40 is moved to the lowermost position (third position) as shown in FIG. 4. In this state, the cylinder mechanism 87 is actuated to swing and lay down the covering member 80 as shown in FIG. 5 ([0072], the claimed “wherein the linkage arrangement is configured to move the shutter in a compound motion relative to the actuator between an open position and a closed position”),
 As shown in FIG. 3, when only one of the rods 59 is extended, the container 40 is moved to an intermediate position (a second position in which the covering member 80 covers the container 40) ([0065], 4th sentence, the cylinder mechanism 87 and the extension mechanism for the rods 59, together, is the claimed actuator with the compound motion, the claimed “wherein the compound motion comprises a linear movement of the shutter along a first axis and a rotational movement of the shutter about a second axis that extends perpendicular to the first axis, wherein the rotational movement moves the shutter between the open position and an intermediate position, and wherein the linear movement moves the shutter between the intermediate position and the closed position“).
	Claim 3: when the cylinder mechanism 87 is actuated from a state shown in FIG. 1 to extend the rod 89, the lever 85 is rotated about the shaft portion 93 to rotate the covering member 80 as a whole about the shaft portion 93. Since FIG. 1 shows that the container 40 is held in abutment with the lower surface of the covering member 80, the covering member 80 cannot be rotated ([0067], last sentence, the claimed “wherein the actuator is a mechanical actuator”).  
	Claim 4: the orientation of the cover member 80 is the same as Applicants’ Fig. 4C, the claimed “wherein, when in the open position, the shutter is located at an angle in the range of 40° to 90° relative to a positive y-axis that extends through the actuator”).  
	Claim 5: As shown in FIG. 3, when only one of the rods 59 is extended, the container 40 is moved to an intermediate position (a second position in which the covering member 80 covers the container 40) ([0065], 4th sentence, the claimed “wherein, when in the closed position, the shutter encloses at least one end of the deposition source”).  
	Claim 6: Fig. 1 shows a pin-in-slot between the lever 85 and rod 89 (the claimed “wherein the linkage arrangement comprises at least one pin-in-slot joint that guides the shutter through the compound motion”).  
Claim 7: As shown in FIG. 3, when only one of the rods 59 is extended, the container 40 is moved to an intermediate position (a second position in which the covering member 80 covers the container 40) ([0065], 4th sentence, the cylinder mechanism 87 and the extension mechanism for the rods 59, together, is the claimed actuator with the compound motion, the claimed “wherein the compound motion comprises only two types of movement for the shutter”).  
	Claim 8: The covering member 80 is substantially in the form of a circular plate, and a ring-like sealing portion 81 for covering and sealing the opening portion 41 of the container 40 is provided at a peripheral portion of a lower surface of the covering member 80 (Fig. 2, [0067], the claimed “wherein the shutter comprises an overhang on an outermost rim of the shutter that is positioned around a source material when the shutter is held in the closed position”).  
Claims 1, 3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuan et al. (US 20080199609, hereafter ‘609).
‘609 teaches all limitations of:
Claim 1: Referring to FIG. 2, the film thickness uniformity compensating apparatus 100 comprises at least a shielding plate 102 and a moving component 104. The moving component 104 is coupled to the shielding plate 102 and is used for controlling movements of the shielding plate 102 ([0026], last two sentences, the claimed “A shutter mechanism for a deposition source, comprising: an actuator; a shutter operatively connected to the actuator; and a linkage arrangement that operatively connects the shutter to the actuator, wherein the linkage arrangement is configured to move the shutter in a compound motion relative to the actuator between an open position and a closed position”),
 the movements of the shielding plate can comprise at least moving transversely along the X-axis (defined as a horizontal movement), rotating around the Z-axis (on the XY plane, defined here as a horizontal rotation), lifting upwards or downwards along the Z-axis, and rotating around the Y-axis (on the XZ plane, defined here as a vertical rotation) ([0028], last sentence, the claimed “wherein the compound motion comprises a linear movement of the shutter along a first axis and a rotational movement of the shutter about a second axis that extends perpendicular to the first axis, wherein the rotational movement moves the shutter between the open position and an intermediate position, and wherein the linear movement moves the shutter between the intermediate position and the closed position“).
	Claim 3: A driving device 108 can control the erecting shaft 104b to move up and down and rotate and the transmission rod 104a to move. The moving component 104 can be properly controlled by a computer program based on different process conditions ([0029], last two sentences, it is mechanical in natural, the claimed “wherein the actuator is a mechanical actuator”).  
	Claim 6: Fig. 3B shows the pivot components 104c is a pin-in-slot joint (the claimed “wherein the linkage arrangement comprises at least one pin-in-slot joint that guides the shutter through the compound motion”).  
	Claim 9: the shielding plate 102 can be a flat plate or a mesh plate disposed between the evaporation source 10 and the vapor deposition object (a substrate is used as an example hereinafter) 20 ([0027], the claimed “wherein the deposition source is selected from the group consisting of a sputtering source, a low temperature evaporation source, an electron beam evaporation source, and a thermal evaporation source”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘851, as being applied to claim 1 rejection above, in view of Chiang et al. (US 20080295771, hereafter ‘771).
‘851 does not explicitly teach the limitation of:
Claim 2: wherein the shutter comprises an overhang on an outermost rim of the shutter that is positioned around a source material when the shutter is held in the closed position.	
‘771 is analogous art in the field of APPARATUS OF PLASMA-ENHANCED CHEMICAL VAPOR DEPOSITION (title), and an cover-opening mechanism 303, configured at one side of the chamber 30. In this embodiment, the opening mechanism 303 is pulled by a pneumatic cylinder, and thereby, opens the chamber 30 by lifting the top portion 300, as shown in FIG. 4 ([0031], 2nd sentence). Fig 4 shows the top portion 300 includes an outermost rim.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the movable lid 108 of ‘851 to the shape of the top portion 300 including an outermost rim of ‘771. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda et al. (US 20050120959, ‘959), in view of Pei (US 20120012056, hereafter ’056) and optionally with either ‘851, ‘131, or ‘609.
‘959 teaches some limitations of:
Claim 1: as shown in FIG. 6 illustrating a second modification of the present invention, it is possible that two evaporators 31c and 31d be installed in a direction parallel to the surface of the substrate S below the substrate S in the figure and shutters 64e and 64f be provided for the evaporators 31c and 31d, respectively ([0134], 3rd sentence, the claimed “A shutter mechanism for a deposition source, comprising”),
 The shutter 64 used in the above embodiment has a plate shape, but this is not the sole case of the present invention. As shown in FIG. 7A, a shutter 70 which has a planar plate 70a and wall portions 70b protruding from the planar plate 70a downward (usually in the direction perpendicularly crossing the planar plate 70a) and formed so as to surround the inside of the shutter 64 is advantageously used ([0144]), When the shutter 70 having the planar plate 70a and the wall portions 70b protruding downward from the planar plate 70a is used, a configuration is illustrated in which the whole of the planar plate 70a and the wall portions 70b are moved as a unit to switch from closed state to open state ([0149]), When the shutter 70 having the wall portions 70b protruding downward from the planar plate 70a is used, it is also possible to completely cover the evaporator 31 as shown in FIG. 7C by lowering the lower ends of the wall portions 70b below the evaporation position when the shutter 70 is closed. In this case, since the lower ends of the wall portions 70b are positioned below the evaporation position, the maximal length of the estimated plane is zero ([0151], the claimed “an actuator; a shutter operatively connected to the actuator” and “a linear movement of the shutter along a first axis”).
Claim 10: as shown in FIG. 6 illustrating a second modification of the present invention, it is possible that two evaporators 31c and 31d be installed in a direction parallel to the surface of the substrate S below the substrate S in the figure and shutters 64e and 64f be provided for the evaporators 31c and 31d, respectively ([0134], 3rd sentence, the claimed “A shutter mechanism arrangement, comprising: a plurality of deposition sources; and a plurality of shutter mechanisms, wherein a single shutter mechanism is operatively connected to a single deposition source”),
 The shutter 64 used in the above embodiment has a plate shape, but this is not the sole case of the present invention. As shown in FIG. 7A, a shutter 70 which has a planar plate 70a and wall portions 70b protruding from the planar plate 70a downward (usually in the direction perpendicularly crossing the planar plate 70a) and formed so as to surround the inside of the shutter 64 is advantageously used ([0144]), When the shutter 70 having the planar plate 70a and the wall portions 70b protruding downward from the planar plate 70a is used, a configuration is illustrated in which the whole of the planar plate 70a and the wall portions 70b are moved as a unit to switch from closed state to open state ([0149]), When the shutter 70 having the wall portions 70b protruding downward from the planar plate 70a is used, it is also possible to completely cover the evaporator 31 as shown in FIG. 7C by lowering the lower ends of the wall portions 70b below the evaporation position when the shutter 70 is closed. In this case, since the lower ends of the wall portions 70b are positioned below the evaporation position, the maximal length of the estimated plane is zero ([0151], the claimed “wherein each shutter mechanism comprises: an actuator; a shutter operatively connected to the actuator” and “comprises a linear movement of the shutter along a first axis”).

‘959 does not teach the other limitations of:
Claims 1 and 10: a linkage arrangement that operatively connects the shutter to the actuator, wherein the linkage arrangement is configured to move the shutter in a compound motion relative to the actuator between an open position and a closed position, 
wherein the compound motion comprises (a linear movement of the shutter) along a first axis and a rotational movement of the shutter about a second axis that extends perpendicular to the first axis, wherein the rotational movement moves the shutter between the open position and an intermediate position, and wherein the linear movement moves the shutter between the intermediate position and the closed position.
Claims 7 and 16: wherein the compound motion comprises only two types of movement for the shutter.  

‘056 is analogous art in the field of APPARATUS FOR PROCESSING COATING MATERIAL AND EVAPORATION DEPOSITION DEVICE HAVING SAME (title), An apparatus for processing coating material includes a crucible having a receptacle for receiving coating material, a drive member having a drive shaft, a cover coupled to the drive shaft (abstract). ‘056 teaches that The drive member 40 drives the cover 30 to press and flatten coating material in the receptacle 11 of the crucible 10. The drive member 40 has a drive shaft 41. The drive shaft 41 is coupled with the cover 30. Therefore, the drive member 40 can drive the cover 30 to rotate around the drive shaft 41 between a closed position and an open position … When the cover 30 is in the open position, the cover 30 is moved away from the receptacle 11 ([0022]), for the purpose of reduce the possibility of the coating material being polluted manually ([0039], 2nd sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added the drive member 40 through a drive shaft to the cover of ‘056, to the shutter 70 in Fig. 7C of ‘959 that includes vertical linear movement, for the purpose of reduce the possibility of the coating material being polluted manually ([0039], 2nd sentence).

In case Applicants argue that it is not clear how to add the drive member 40 to the shutter 70 and combine the compound motion, any of ‘851, ‘131, and ‘609 teaches a mechanism for compound motion. 

	The combination of ‘959 and ‘056 further teaches the limitations of:
Claims 3 and 12: the drive member 40 can drive the cover 30 to rotate around the drive shaft 41 between a closed position and an open position … When the cover 30 is in the open position, the cover 30 is moved away from the receptacle 11 (‘056, [0022], the claimed “wherein the actuator is a mechanical actuator”).  
	Claims 4 and 13: Fig. 1 of ‘056 shows the cover in the same orientation as Applicants’ Fig. 4C (the claimed “wherein, when in the open position, the shutter is located at an angle in the range of 40° to 90° relative to a positive y-axis that extends through the actuator”).  
	Claims 5 and 14: Referring to FIG. 3 and FIG. 4, in operation, the cover 30, covers the receptacle 11 of the crucible 10. The flat surface 31 opposes the receptacle 11. The flat surface 31 can press and flatten the coating materials received in the receptacle 11 (‘056, [0030], the claimed “wherein, when in the closed position, the shutter encloses at least one end of the deposition source”).  
	Claims 6 and 15: Fig. 1 shows the drive shaft 41 includes a pin-in-slot joint (the claimed “wherein the linkage arrangement comprises at least one pin-in-slot joint that guides the shutter through the compound motion”).  
	
‘959 further teaches the limitations of:
Claims 8 and 17:  The shutter 64 used in the above embodiment has a plate shape, but this is not the sole case of the present invention. As shown in FIG. 7A, a shutter 70 which has a planar plate 70a and wall portions 70b protruding from the planar plate 70a downward (usually in the direction perpendicularly crossing the planar plate 70a) and formed so as to surround the inside of the shutter 64 is advantageously used ([0144], the claimed “wherein the shutter comprises an overhang on an outermost rim of the shutter that is positioned around a source material when the shutter is held in the closed position”).  
	Claims 9 and 18: When the shutter 70 having the wall portions 70b protruding downward from the planar plate 70a is used, it is also possible to completely cover the evaporator 31 as shown in FIG. 7C by lowering the lower ends of the wall portions 70b below the evaporation position when the shutter 70 is closed ([0151], the claimed “wherein the plurality of deposition sources are selected from the group consisting of a sputtering source, a low temperature evaporation source, an electron beam evaporation source, and a thermal evaporation source”). 
    PNG
    media_image2.png
    13
    319
    media_image2.png
    Greyscale
  
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
The examiner notices there are many other ways to combined the cited references in the current OC as well as the cited reference from previous OC. For example, the previous cited reference ‘489, ‘845 can be combined with either ‘851, ‘131, or ‘609.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3554512 is cited for cover 33, 34 with pivoting hinges 37, 38 (FIG. 2). 

US 20020139666 is cited for pin-in-slot (Fig. 6A) of adjustable mask 60 (Fig. 3), by sputtering a target in vacuum chamber (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEATH T CHEN/Primary Examiner, Art Unit 1716